                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

SKYPOINT ADVISORS, LLC.,

              Plaintiff,

v.                                     Case No:          2:18-cv-356-FtM-29MRM

3 AMIGOS PRODUCTIONS LLC.,
BLACKBURNSTEELE LLC., ISSA
ZAROUI, and MARK C CRAWFORD,

              Defendants.



                                 OPINION AND ORDER

       This    matter    comes    before     the    Court      on   review        of   the

defendants’ Motion to Dismiss (Doc. #56) filed on January 17, 2019.

Plaintiff filed a Response (Doc. #64) on January 30, 2019, the

defendants filed a Reply (Doc. #72) on February 15, 2019, and

plaintiff filed a Sur Reply (Doc. #78) on February 28, 2019. For

the reasons that follow, the motion is granted, with leave to

amend.

                                        I.

     A. The Parties

       Plaintiff      Skypoint     Advisors,       LLC    is   a    Florida       limited

liability     company.      (Doc.     #52,    p.    1.)        Defendant      3    Amigos

Productions, LLC is a Nevada limited liability company with three

managing members: (1) defendant BlackburnSteele, LLC, a Nevada

limited liability company, (2) defendant Issa Zaroui, a resident
of    New   York,        and    (3)   non-party    Chad    Pittman,      a    resident       of

Virginia.      (Id. pp. 1-2.)           Finally, defendant Mark Crawford is the

sole managing member of defendant BlackburnSteele.                           (Id. p. 2.)

     B. Factual History

       According to the Second Amended Complaint, the defendants

began soliciting plaintiff in November 2016 to invest in the

production of a proposed film entitled “Lazarat Burning.”                             (Id. p.

4.)         From        then    until   January     2017,      the     defendants       made

representations            to    plaintiff    regarding     the   film’s          production,

financing, and potential profits.                  (Id. pp. 5-6.)        In early 2017,

plaintiff and defendant 3 Amigos entered into a “Film Financing

Agreement,”         with        plaintiff    agreeing     to    loan     $50,000       as    an

investment in the project.                  (Id. p. 7; Doc. #52-1, p. 32.)                  Per

the    terms       of    the     agreement,    plaintiff       elected       to    receive    a

proportional share of the film’s profits rather than interest on

the $50,000.             (Doc. #52-1, p. 33.)           The agreement contained a

distribution schedule and stated the distributions constituted

“securities” exempt from federal registration requirements.                             (Id.

p. 34.) Finally, the agreement contained a choice of law provision

construing the agreement under Florida law, and a forum-selection

clause listing “any court in the State of Florida” as having

jurisdiction over the matter.                 (Id. p. 35.)

       Sometime          after     entering    into     the     agreement,          plaintiff

“developed         significant        concerns”    related      to     the    project       and



                                               2
demanded a refund of its money.             (Doc. #52, pp. 10-11.)           The

defendants refused to return plaintiff’s investment and plaintiff

initiated this action on May 22, 2018.            (Id. p. 12; Doc. #1.)

  C. Procedural History

     On   January   3,   2019,    plaintiff      filed   its    Second   Amended

Complaint alleging the following six claims: (1) violation of

Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-

5 promulgated thereunder; (2) violation of Florida’s Securities

Investor Protection Act, § 517.011 et. seq., Fla. Stat.; (3) common

law fraud; (4) violation of Florida’s Deceptive and Unfair Trade

Practices Act, § 501.201 et. seq., Fla. Stat.; (5) breach of

contract; and (6) breach of fiduciary duty.              (Doc. #52, pp. 12-

26.) The first four claims are alleged against all the defendants,

while the fifth and sixth claims are alleged only against defendant

3 Amigos.   (Id.)   Plaintiff claims damages of over $90,000.               (Id.

p. 7.)

     On January 17, 2019, the defendants filed the Motion to

Dismiss now before the Court.             (Doc. #56.)         The motion seeks

dismissal on the following grounds: (1) failure to satisfy pleading

requirements   as   to    Count    One;    (2)    lack   of    subject    matter

jurisdiction as to Counts Two through Six; and (3) lack of personal

jurisdiction   over      defendants    BlackburnSteele,         Crawford,    and

Zaroui.   (Id. pp. 11-21.)       The motion also seeks to have sanctions




                                      3
imposed on plaintiff for the filing of a frivolous claim.                   (Id.

pp. 21-24.)

                                        II.

  A. Failure to Satisfy Pleading Requirements

        Section 10(b) of the Securities Exchange Act makes it unlawful

for any person to “use or employ, in connection with the purchase

or sale of any security . . . any manipulative or deceptive device

or contrivance in contravention of such rules and regulations as

the Commission may prescribe as necessary or appropriate in the

public interest or for the protection of investors.”               15 U.S.C. §

78j(b). SEC Rule 10b–5 implements this provision by making it

unlawful to, inter alia, “make any untrue statement of a material

fact or to omit to state a material fact necessary in order to

make the statements made, in the light of the circumstances under

which they were made, not misleading.”                 17 C.F.R. § 240.10b–

5(b).     The Supreme Court has “implied a private cause of action

from the text and purpose of § 10(b).”              Matrixx Initiatives, Inc.

v. Siracusano, 563 U.S 27, 37 (2011) (citation omitted).

        To survive a motion to dismiss, a claim brought under Rule

10b-5(b)     must    satisfy:     (1)        the   federal   notice    pleading

requirements in Federal Rule of Civil Procedure 8(a)(2); (2) the

special    fraud    pleading    requirements       in Federal   Rule   of   Civil

Procedure 9(b); and (3) the additional pleading requirements in

the Private Securities Litigation Reform Act of 1995 (“PSLRA”).



                                         4
In re Galectin Therapeutics, Inc. Sec. Litig., 843 F.3d 1257, 1269

(11th Cir. 2016).

      Under Rule 8(a)(2), a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled

to relief.”     Fed. R. Civ. P. 8(a)(2).         The complaint must allege

“enough facts to state a claim to relief that is plausible on its

face,” and the factual allegations “must be enough to raise a right

to   relief   above    the   speculative     level.”   Bell    Atl.   Corp.    v.

Twombly, 550 U.S. 544, 555, 570 (2007).

      In    addition    to   the Rule    8(a)(2) requirements, Rule       9(b)

requires that for complaints alleging fraud or mistake, “a party

must state with particularity the circumstances constituting fraud

or mistake.”     Fed. R. Civ. P. 9(b).

      While Rule 9(b) does not abrogate the concept of notice
      pleading, it plainly requires a complaint to set forth:
      (1) precisely what statements or omissions were made in
      which documents or oral representations; (2) the time
      and place of each such statement and the person
      responsible for making (or, in the case of omissions,
      not making) them; (3) the content of such statements and
      the manner in which they misled the plaintiff, and; (4)
      what the defendant obtained as a consequence of the
      fraud.

In   re    Galectin,   843   F.3d   at   1269   (citations    omitted).       The

“[f]ailure to satisfy Rule 9(b) is a ground for dismissal of a

complaint.”     Id. (quoting Corsello v. Lincare, Inc., 428 F.3d 1008,

1012 (11th Cir. 2005)).




                                         5
     Finally,      the   PSLRA   also        imposes     heightened    pleading

requirements for Rule 10b–5(b) actions.                Id.   For Rule 10b–5(b)

claims predicated on allegedly false or misleading statements or

omissions, the PSLRA provides that

     the complaint shall specify each statement alleged to
     have been misleading, the reason or reasons why the
     statement is misleading, and, if an allegation regarding
     the statement or omission is made on information and
     belief, the complaint shall state with particularity all
     facts on which that belief is formed.

15 U.S.C. § 78u–4(b)(1).

     Count   One    of   the   Second       Amended    Complaint    accuses   the

defendants of making fraudulent statements to induce plaintiff to

invest in the film project.      (Doc. #52, pp. 12-15.)            Regarding the

alleged misrepresentations, the Second Amended Complaint asserts

the following:

     From November 2016 to January 2017, prior to execution
     of the Agreement and while Plaintiff was in Florida,
     Zaroui, Crawford, BlakcburnSteele [sic], and 3 Amigos
     all reached into Florida and knowingly made a number of
     misrepresentations to Skypoint via use of the internet
     and telephone, including but not limited to Skype, phone
     calls, video conferencing, emails, attachments, and text
     messages, for the purpose of inducing Skypoint to invest
     in the Project, which include, but are not limited to:

     (a) that the Project was almost fully funded due to
     almost two years’ worth of work by Defendants, that
     Skypoint’s then proposed $50,000.00 investment was the
     final investment needed to complete the budget for the
     Project, and that Skypoint was the final investor
     accepted for the Project;

     (b) characterized Spypoint’s then proposed $50,000.00
     investment as de minimus in light of the investment funds
     already collected for the Project and presented 3



                                        6
     Amigos’s proposed acceptance of Skypoint’s $50,000.00
     investment as doing a favor for Skypoint;

     (c) that the preproduction work for the Project was
     already paid, and that Crawford, Zaroui, and Pittman
     already personally invested $30,000.00 each to the
     Project;

     (d) that Zaroui’s family members also invested monies
     into the Project;

     (e) that DigitAlb, a prominent Albanian media company,
     already invested $400,000.00 into the Project;

     (f) that 3 Amigos ha[d] existing contracts with
     distribution companies Karo Films, the largest Russian
     firm of its kind in the Russian region, and Fantastic
     Film International[,] regarding distribution of the
     Project   resulting   in    revenue   in   excess   of
     $20,000[,]000.00;

     (g) that Gabriel Garko, a preeminent Italian actor,
     [wa]s playing a major role in the Project and therefore
     pre-sale   forecasts  ha[d]   been  met   resulting  in
     additional revenue of two to three million dollars in
     the Italian market alone; and

     (h) that all third-party consultants had been previously
     paid prior to Skypoint’s decision to invest.

(Id. pp. 4-6.)   The Second Amended Complaint states that these

statements were false, the defendants had knowledge of their

falsity, and the defendants made the statements in an attempt to

mislead investors into investing in the project.   (Id. p. 6.)

     The defendants argue that plaintiff’s § 10(b) claim fails to

meet the specificity requirements of Rule 9(b) and the PSLRA.

(Doc. #56, pp. 11-13.)   As noted, the Eleventh Circuit has stated

that Rule 9(b) requires a complaint sets forth




                                 7
     (1) precisely what statements or omissions were made in
     which documents or oral representations; (2) the time
     and place of each such statement and the person
     responsible for making (or, in the case of omissions,
     not making) them; (3) the content of such statements and
     the manner in which they misled the plaintiff, and; (4)
     what the defendant obtained as a consequence of the
     fraud.

In re Galectin, 843 F.3d at 1269 (citations omitted).

     Having    reviewed         the    allegations     in   the    Second         Amended

Complaint,    the    Court      finds    plaintiff    has   failed      to       meet   the

particularity requirements of Rule 9(b).                 For example, while the

Second Amended Complaint identifies the alleged misrepresentations

and the general timeframe in which they took place, it fails to

identify     who    made     the      misrepresentations       beyond        a    general

accusation against all the defendants. See Durham v. Whitney Info.

Network, Inc., 2009 WL 3783375, *17 (M.D. Fla. Nov. 10, 2009)

(“Rule 9(b) does not allow a complaint to merely ‘lump’ multiple

defendants together but ‘require[s] plaintiffs to differentiate

their allegations when suing more than one defendant . . . and

inform each defendant separately of the allegations surrounding

his alleged participation in the fraud.’” (citation omitted));

Sewell v. D’Alessandro & Woodyard, Inc., 2008 WL 4459260, *6 (M.D.

Fla. Sept. 29, 2008) (“The Amended Complaint generally fails to

satisfy the Rule 9(b) requirements.                  For example, the Amended

Complaint     fails        to      allege       specifically      who    made           what

misrepresentations, generalizing instead that misrepresentations




                                            8
‘were made by defendants First Home Builders, D & W, and GDW and

their agents, representatives and affiliates (including other real

estate brokerage firms which acted as referring brokers).’”).

      The Court also finds that the Second Amended Complaint fails

to meet the requirements of the PSLRA, which states the following:

      In any private action arising under this chapter in which
      the plaintiff alleges that the defendant—

             (A)     made an untrue statement of a material fact;
                     or

             (B)     omitted to state a material fact necessary in
                     order to make the statements made, in the
                     light of the circumstances in which they were
                     made, not misleading;

             the complaint shall specify each statement alleged
             to have been misleading, the reason or reasons why
             the statement is misleading, and, if an allegation
             regarding the statement or omission is made on
             information and belief, the complaint shall state
             with particularity all facts on which that belief
             is formed.

15 U.S.C. § 78u-4(b)(1).        As noted, the Second Amended Complaint

alleges the defendants informed plaintiff prior to the agreement

that defendant 3 Amigos had contracts with distribution companies

for   the    film.     (Doc.   #52,   p.   5.)    Plaintiff    claims,   “upon

information and belief,” that no such contracts ever existed. (Id.

p.    10.)     However,     because   plaintiff    has   not   stated    “with

particularity all facts on which that belief is formed,” 15 U.S.C.

§ 78u-4(b)(1), it has failed to meet the pleading requirements of

the PSLRA.




                                       9
     Accordingly, the Court finds Count One of the Second Amended

Complaint fails to meet the requirements of Rule 9(b) and the

PSLRA, and the claim will be dismissed without prejudice. 1   While

this is the third version of the complaint filed, the Court will

give plaintiff one final chance to amend.     Furthermore, because

Count One is subject to dismissal due to the pleading deficiencies,

the Court finds it is unnecessary to address the other alleged

deficiencies raised by the defendants.      See Serefex Corp. v.

Hickman Holdings, LP, 695 F. Supp. 2d 1331, 1342 (M.D. Fla. Feb.

23, 2010) (dismissing claim for failure to meet the requirements

of Rule 9(b) and noting “the Court need not address the other

claimed deficiencies in plaintiff’s § 10(b) and Rule 10b-5 claim”).

  B. Lack of Subject Matter Jurisdiction

     The defendants argue that the Court should dismiss Counts Two

through Six for lack of subject matter jurisdiction.    (Doc. #56,

p. 17.)   In raising these claims in the Second Amended Complaint,




     1 The Court does not need to address at this time plaintiff’s
“group pleading theory.” (Doc. #78, pp. 4-5.) However, the Court
notes that it is unclear whether that doctrine is still viable
under the PSLRA and Rule 9(b). See Sewell, 2008 WL 4459260, *6
(noting the Eleventh Circuit has not decided whether the group
pleading doctrine is viable under the PSLRA and Rule 9(b)); see
also Murdeshwar v. Search Media Holdings Ltd., 2011 WL 7704347,
*12 (S.D. Fla. Aug. 8, 2011) (noting a split among the circuits
over the continued validity of the group pleading doctrine under
the PSLRA).




                                10
plaintiff asserts this Court has both supplemental jurisdiction

pursuant to 28 U.S.C. § 1367, and diversity jurisdiction pursuant

to 28 U.S.C. § 1332.        (Doc. #52, pp. 16, 19, 21, 23, 25.)                  In the

Motion to Dismiss, the defendants challenge both of plaintiff’s

jurisdictional claims.          (Doc. #56, pp. 17-18.)              Having reviewed

the pleadings and arguments, the Court finds plaintiff has failed

to plead sufficient facts to invoke this Court’s jurisdiction.

       Regarding the complaint’s claim that Counts Two through Six

are within this Court’s jurisdiction pursuant to 28 U.S.C. § 1367,

the Court has now dismissed the only federal claim in the Second

Amended      Complaint.        Therefore,    plaintiff       cannot       rely    upon

supplemental jurisdiction for the remaining non-federal claims.

See 28 U.S.C. § 1367(c)(3) (providing that district courts may

decline to exercise supplemental jurisdiction if the court has

dismissed all claims over which it has original jurisdiction);

Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004)

(“We have encouraged district courts to dismiss any remaining state

claims when, as here, the federal claims have been dismissed prior

to trial.”).       Accordingly, the Court can only have jurisdiction

over   the    non-federal   claims    if    the    requirements       are   met     for

diversity jurisdiction.

       Diversity    jurisdiction     under    28    U.S.C.      §    1332   requires

complete     diversity    of    citizenship,       and   that       the   matter    in

controversy exceed the sum or value of $75,000, exclusive of



                                       11
interest and costs.       Morrison v. Allstate Indem. Co., 228 F.3d

1255, 1261 (11th Cir. 2000).       The defendants argue plaintiff has

failed to meet the amount-in-controversy requirement because there

is no support for plaintiff’s claimed damages of $90,000.       (Doc.

#56, pp. 18-19.)       Plaintiff’s pre-complaint demand for a refund

requested the defendants return the $50,000 investment and $2,500

in interest.       (Doc. #52-2, p. 59.)    The defendants argue that

plaintiff’s new allegation of an additional $40,000 in damages is

simply an effort to meet the amount-in-controversy requirement,

and is a “self-serving, conclusory, eleventh-hour claim . . . not

entitled to any usual good faith presumptions.”        (Doc. #56, p.

18.)       Plaintiff responds by asserting the damages are claimed in

good faith, (Doc. #64, p. 13), as well as providing an affidavit

from plaintiff’s president that the amount is accurate, (Doc. #65,

p. 3.)       At this stage of the proceedings, the Court will assume

plaintiff has acted in good faith as to its damages.      28 U.S.C. §

1332(a); see also Federated Mut. Ins. Co. v. McKinnon Motors, LLC,

329 F.3d 805, 807 (11th Cir. 2003) (“A plaintiff satisfies the

amount in controversy requirement by claiming a sufficient sum in

good faith.”). 2


       2
       Plaintiff’s Initial Complaint did not allege diversity
jurisdiction or claim an amount of damages. (Doc. #1.) To the
extent the defendants rely upon this fact to suggest the new
$90,000 claim of damages is not made in good faith, (Doc. #56, p.
18), the Court rejects that argument. See Rockwell Int’l Corp. v.
United States, 549 U.S. 457, 473-74 (2007) (“[W]hen a plaintiff


                                   12
     Even assuming plaintiff has met the amount-in-controversy

requirement, however, the Court finds it has failed to demonstrate

diversity of citizenship.   See Cadet v. Bulger, 377 F.3d 1173,

1179 (11th Cir. 2004) (noting that federal courts “are obligated

to inquire into subject-matter jurisdiction sua sponte whenever it

may be lacking”).   Plaintiff and two of the defendants in this

action are limited liability companies.      A limited liability

company is a citizen of any state of which one of its members is

a citizen.   Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).     To sufficiently

allege citizenship, “a party must list the citizenships of all the

members of the limited liability company.” Id. The Second Amended

Complaint fails to meet this requirement.     Furthermore, to the

extent the Second Amended Complaint describes the residency of the

defendants, (Doc. #52, p. 2), “[c]itizenship, not residence, is

the key fact that must be alleged in the complaint to establish

diversity for a natural person,” Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994).

     As plaintiff has failed to demonstrate complete diversity,

Counts Two through Six of the Second Amended Complaint will also




files a complaint in federal court and then voluntarily amends the
complaint, courts look to the amended complaint to determine
jurisdiction.”).



                               13
be dismissed with one final opportunity to amend. 3

  C. Sanctions

     The defendants request the Court impose sanctions pursuant to

section 78u-4(c) of the PSLRA.       (Doc. #56, pp. 21-24.)    That

provision requires the Court to make “record specific findings”

regarding compliance by each party and each attorney with the

requirements of Rule 11(b) of the Federal Rules of Civil Procedure.

15 U.S.C. § 78u-4(c)(1). 4    However, the provision only applies

“upon final adjudication of the action.”      Id.   As the Court is

dismissing the Second Amended Complaint with leave to amend, there

has not been a final adjudication and the defendants’ request for

sanctions under section 78u-4(c) is denied.

     Accordingly, it is now

     ORDERED:

  1. The defendants’ Motion to Dismiss (Doc. #56) is GRANTED in

     part and DENIED in part.    Count One of the Second Amended




     3 Given the Court’s determination regarding the pleading
deficiencies of Count One and the lack of subject matter
jurisdiction over Counts Two through Six, the defendants remaining
arguments regarding Rule 12(b)(6) and 12(b)(3) will be denied
without prejudice. The defendants may re-raise the arguments if
plaintiff can file an amended complaint that cures the pleading
and jurisdictional deficiencies.
     4 Rule 11(b) imposes a duty upon attorneys to “refrain from
filing or pursuing frivolous claims.” Mirabilis Ventures, Inc. v.
Palaxar Grp., LLC, 2010 WL 5582878, *9 (M.D. Fla. Dec. 15, 2010)
(citation omitted).



                                14
     Complaint is dismissed without prejudice for failure to meet

     the heightened pleading requirements of Rule 9(b) and the

     PSLRA, and Counts Two through Six are dismissed without

     prejudice for lack of subject matter jurisdiction.

  2. The defendants’ request for sanctions under section 78u-4(c)

     is DENIED.

  3. Plaintiff is granted leave to file a third and final amended

     complaint within TWENTY-ONE (21) DAYS of this Opinion and

     Order.

     DONE AND ORDERED at Fort Myers, Florida, this   9th   day of

April, 2019.




Copies: Counsel of record




                               15
